        Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 1 of 8



 1   JUNJI SUZUKI (SBN 184738)
     junji@marshallsuzuki.com
 2
     MARSHALL SUZUKI LAW GROUP, LLP
 3   230 California Street, Suite 415
     San Francisco, CA 94111
 4   Telephone: (415) 618-0090
     Facsimile: (415) 618-0190
 5
     Attorney for Applicant,
 6   Medical Incorporated Association Smile Create

 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11    In re Ex Parte Application of                       )    Case No:
                                                          )
12                                                        )    EX PARTE APPLICATION FOR ORDER
13    Medical Incorporated Association Smile              )    PURSUANT TO 28 U.S.C. § 1782
      Create,                                             )    PERMITTING DISCOVERY FOR USE IN
14                                                        )    FOREIGN PROCEEDING AND
                                          Applicant.      )    MEMORANDUM IN SUPPORT
15                                                        )
16    _________________________________

17           Applicant, Medical Incorporated Association Smile Create (“Applicant”), a medical
18   corporation organized and existing under the laws of Japan, hereby applies to this Court ex
19   parte for an order permitting discovery from Google LLC (“Google”) for use in a court
20   proceeding in Japan pursuant to 28 U.S.C. § 1782.
21           The proposed subpoena attached to this application seeks from Google documents and
22   information relating to certain Google Account through which certain anonymous statements
23   were made and such statements, under Japanese law, constitute defamation against Applicant,
24   unlawful interference with Applicant’s business, and the breach of the non-disclosure
25   agreement with the Applicant.
26           This application is supported by the accompanying declaration of Yuichi Funakoshi
27   (“Funakoshi Decl.”), an attorney in Japan who represents Applicant in connection with an
28   anticipated lawsuit in Japan against those who made the unlawful statements, and declaration

                                                                                                       -Page 1 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
           Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 2 of 8



 1   of Takuya Murao (“Murao Decl.”), an attorney admitted in Japan to provide his opinion to
 2   assist this Court in determining the scope of access logs reasonably required to identify
 3   anonymous perpetrators by using access logs.
 4   I.       BACKGROUND
 5            Applicant has been operating a dental clinic under the name of “Jingumae
 6   Orthodontics Clinic” (“神宮前矯正歯科” in Japanese) in Tokyo, Japan since February of
 7   2006. In March of 2021, a review described in Exhibit A attached to Funakoshi Decl. (the
 8   “Subject Reviews”) were posted on the Google Map review page concerning “Jingumae
 9   Orthodontics Clinic” through two different Google Accounts (collectively the “Subject Google
10   Accounts”). The Subject Reviews were posted with one-star ratings and offensive comments.
11   Funakoshi Decl. ¶ 4.
12            According to Applicant’s Japanese attorney, the Subject Reviews were posted for
13   harassment purposes and constitutes defamation and unlawful business interference.
14   Additionally, the Subject Reviews were posted in violation of the non-disclosure agreement
15   between the Applicant and the posters. As a general rule, the termination contract has a non-
16   dislosure clause that is initiated upon cancellation of the contract. Once the refund is paid off
17   to the patient. he or she can not disclose any information about the clinic in any fashion
18   including posting comments on the internet. id. ¶ 5.
19            Therefore, Applicant intends to bring a lawsuit in Japan against the person(s)
20   associated with the Subject Google Accounts as soon as the person(s)’ identities have been
21   ascertained through the discovery sought by this application. id. ¶6.
22            In order to identify the person(s) who committed unlawful acts against Applicant
23   through the Subject Google Accounts, it is crucial for Applicant to obtain the information
24   relating to the Subject Google Accounts. id. ¶7.
25   II.      ARGUMENT
26         A. Legal Standard
27            An applicant seeking discovery for use in a foreign proceeding must demonstrate that
28   (1) the person from whom the discovery is sought resides or is found in this district, (2) the

                                                                                                       -Page 2 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
          Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 3 of 8



 1   discovery is for use in a proceeding before a foreign tribunal, and (3) the application is made
 2
     by a foreign or internal tribunal or any interested person. 28 U.S.C. § 1782; In re The Republic
 3
     of Ecuador, Case No. C-10-80225 MISC CRB (EMC), 2010 U.S. Dist. LEXIS 102158 (N.D.
 4
     Cal. Sept. 15, 2010) at*1.
 5
 6             In exercising its discretion under 28 U.S.C. § 1782, a district court should further

 7   consider the following non-exhaustive factors: “(1) whether the "person from whom discovery

 8   is sought is a participant in the foreign proceeding"; (2) "the nature of the foreign tribunal, the

 9   character of the proceedings underway abroad, and the receptivity of the foreign government

10   or the court or agency abroad to U.S. federal-court judicial assistance"; (3) whether the

11   discovery request is an "attempt to circumvent proof-gathering restrictions or other policies of

12   a foreign country or the United States"; and (4) whether the discovery requested is "unduly

13   intrusive or burdensome." In re Apple Inc., 2012 U.S. Dist. LEXIS 66669, 3-4 (N.D. Cal. May

14   2, 2012) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-265 (U.S.

15   2004)).

16        B. Applicant’s Application Meets All of the Statutory Requirements under 28 U.S.C.

17             § 1782.

18           1.   Google From Whom Discovery Is Sought Is Located in This District.

19           Google, from whom the discovery requested in this application is sought, is located in

20   Mountain View, California1. Therefore, Google is within this Court’s district.

21           2.   The Requested Discovery Is for Use in a Proceeding in Japan.

22           The discovery requested in this application must be use in a proceeding before a foreign

23   tribunal. The foreign proceeding needs not actually be under way before 28 USC § 1782 may
24
     be invoked. It is enough that such proceedings are “likely to occur” or are “within reasonable
25
     contemplation.” Intel Corp. v. Advanced Micro Devices, Inc., supra, at 258-259 (quoting In re
26
27   1
         https://www.google.com/about/locations/
28

                                                                                                       -Page 3 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
        Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 4 of 8



 1   Letter Request From Crown Prosecution Service of United Kingdom, 870 F.2d 686, 691 (DC
 2
     Cir. 1989)).
 3
            Applicant intends to bring a lawsuit in Japan against the person associated with the
 4
     Google accounts in question as soon as the person’s identity has been ascertained through the
 5
     discovery sought by this application. Funakoshi Decl. ¶ 6. Thus, the requirement that the
 6
     discovery be for use in a foreign proceeding is met.
 7
            3.    Applicant is Interested Party under 28 U.S.C. § 1782, Who May Make This
 8
                  Application.
 9
            The application to seek discovery pursuant to 28 U.S.C. § 1782 may be made by “any
10
     interested person.” As plaintiff in the anticipated litigation in Japan, Applicant is clearly an
11
     interested person under 28 U.S.C. § 1782.
12
        C. Applicant’s Application Further Meets All of the Discretionary Factors under
13
             Intel.
14
            1.    Google Is Not Participant in the Foreign Proceeding.
15
            The first Intel factor asks whether the "person from whom discovery sought is a
16
     participant in the foreign proceeding." Intel, 542 U.S. at 264. If the person is a participant,
17
     "the need for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is
18
     sought from a nonparticipant in the matter arising abroad" because "[a] foreign tribunal has
19
     jurisdiction over those appearing before it, and can itself order them to produce evidence." Id.
20
     "In contrast, nonparticipants in the foreign proceeding may be outside the foreign tribunal's
21
     jurisdictional reach; hence, their evidence, available in the United States, may be unobtainable
22
     absent § 1782(a) aid." Id.
23
            Google is not a participant in the prospective Japanese lawsuit. Funakoshi Decl. at ¶ 8.
24
     Additionally, the documents that Applicant seeks are located in the United States and not in
25
     Japan. Thus, they are out of reach of the Japanese court’s jurisdiction.
26
            2.    The Requested Information Is Crucial to Applicant’s Bringing Lawsuit in
27
                  Japan and the Japanese Courts Would Be Receptive to this Court’s
28
                  Assistance.

                                                                                                       -Page 4 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
        Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 5 of 8



 1          “A court presented with a § 1782(a) request may take into account the nature of the
 2   foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the
 3   foreign government or the court or agency abroad to U.S. federal-court judicial assistance.”
 4   Intel. at 264.
 5          In order to identify the person who committed unlawful acts against Applicant through
 6   the Subject Google Accounts for purposes of bring a lawsuit against him in Japanese court, it
 7   is crucial for Applicant to obtain the information relevant to the Subject Google Accounts used
 8   by the perpetrator. Funakoshi Decl. ¶ 7. Japanese law does not allow “John Doe defendant”
 9   in civil litigation, and a plaintiff must state names and physical addresses of the all parties in
10   the complaint. Article 2 (1) of Rules of Civil Procedure (Rules of the Supreme Court of Japan
11   No. 5 of 1996 ). Id. Therefore, without first obtaining the information about the Subject
12   Google Accounts, Applicant may not even start a litigation. Id.
13          In addition, the Japanese courts would be receptive to this court’s assistance. In fact, the
14   Japanese courts have been receptive to the discovery assistance made by the U.S. courts.
15   Marubeni Am. Corp. v. LBA Y.K., 335 Fed. Appx. 95, 97-98, 2009 U.S. App. LEXIS 12953,
16   *7-8 (2d Cir. N.Y. 2009); In re Application of LG Elecs. Deutschland GMBH, 2012 U.S. Dist.
17   LEXIS 70570, *5, 2012 WL 1836283 (S.D. Cal. May 21, 2012). Applicant have obtained
18   similar information through the § 1782(a) subpoena several times in the past proceedings, but
19   no issue on the receptivity was raised in subsequent Japanese proceeding. Funakoshi Decl. ¶ 9.
20          3.    Applicant’s Discovery Request Is Not an Attempt to Circumvent Foreign
21                Proof Restrictions or Policies.
22          “A district court could consider whether the § 1782(a) request conceals an attempt to
23   circumvent foreign proof-gathering restrictions or other policies of a foreign country or the
24   United States.” Intel. at 265.
25          Applicant is not aware of any restrictions imposed by or any policies under Japanese
26   law limiting the proof-gathering proceeding in the manner proposed and for the purposes
27   stated herein. Funakoshi Decl. ¶ 9. In the past, courts have granted 28 U.S.C. § 1782
28   applications for the use in the proceedings in Japan, both civil and criminal, as well. Marubeni

                                                                                                       -Page 5 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
        Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 6 of 8



 1   Am. Corp. at 98; LG Elecs. Deutschland GMBH, *5; Okubo v. Reynolds (In re Letters
 2   Rogatory from the Tokyo Dist. Prosecutor's Office), 16 F.3d 1016, 1018-1019, 1994 U.S. App.
 3   LEXIS 2440, *3-6, 94 Cal. Daily Op. Service 1108, 94 Daily Journal DAR 1918, 28 Fed. R.
 4   Serv. 3d (Callaghan) 200 (9th Cir. Cal. 1994).
 5          4.    Applicant’s Request Is Narrowly Tailored to Highly Relevant Information and
 6                Not Unduly Intrusive or Burdensome.
 7          “Unduly intrusive or burdensome requests may be rejected or trimmed.” Intel. at 265.
 8          As shown in the proposed subpoena to Google attached to the proposed order submitted
 9   with this application, the discovery requested by Applicant is narrowly tailored and limited to
10   the discovery materials related to the Subject Google Accounts through which the identity of
11   the defendant(s) to the anticipated Japanese lawsuit could be ascertained and nothing further.
12          First, the proposed subpoena does not seek disclosure of the content of any
13    communications associated with the Subject Google Accounts. Optiver Australia Pty. Ltd.
14    v.Tibra Trading Pty. Ltd., Case No. C 12-80242 EJD (PSG), 2013 WL 256771 (discussing
15    prohibitions of Stored Communications Act, 18 U.S.C. § 2701 et seq).
16          Second, the proposed subpoena only seeks disclosure of names and addresses of the
17
      person(s) whose credit card is associated with each of the Subject Google Accounts. It does
18
      not seek disclosure of credit card numbers or any other sensitive information. In Re Ex Parte
19
      Application of Medical Incorporated Association Smile Create, Case No.19-mc-80230-VKD,
20
21    N.D. Cal. October 7, 2019 (admitted that applicant seeks disclosure of name and address of

22    credit card holder registered on Google Accounts).
23
            However, it is highly unlikely that the perpetrators have provided their true name and
24
      address to Google. Thus, the names and addresses Google may have on file in connection
25
      with the Subject Google Accounts, even if they are disclosed in response to the proposed
26
      subpoena, would be fictitious with high probability and would not help Applicant identify the
27
      perpetrators. In such case, an access log is the only available information that could identify
28
      the perpetrators. See Murao Decl. ¶ 8. In re Kiki. Co., Ltd., Case No. 19-mc-80048-NC,

                                                                                                       -Page 6 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
        Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 7 of 8



 1    N.D. Cal. February 25, 2019. In re Med. Corp. H&S (N.D.Cal. Mar. 15, 2019, No. 19-mc-
 2    80058-VKD) 2019 U.S.Dist.LEXIS 42926. Med. Corp. H&S v. Defendant (N.D.Cal. May
 3    30, 2019, No. 19-mc-80107-SVK) 2019 U.S.Dist.LEXIS 90977. M&S LLC v. M&S LLC
 4    (N.D.Cal. Aug. 19, 2019, No. 19-mc-80168-DMR) 2019 U.S.Dist.LEXIS 140311. In re
 5    Exparte Med. Corp. H&S (N.D.Cal. Aug. 21, 2019, No. 19-mc-80186-VKD) 2019
 6    U.S.Dist.LEXIS 142289. In Re Ex Parte Med Inc, Smile Create (N.D. Cal. October 7, 2019,
 7    No.19-mc-80230-VKD), (all orders above admitted that applicant seeks disclosure of access
 8    logs.)
 9             The access logs at the time of the posting and login just before the posting should be
10   allowed because there is a possibility that these logs remain available and have not been
11   deleted yet, even though they were recorded more than 6 months ago. Id [[S]ome providers
12   keep access logs for more than 6 months].
13          However, these logs alone, assuming that they fortunately exist, may be incomplete or
14    insufficient to identify the perpetrator. Id [“Google often records only time stamps (not IP
15    addresses) at the time of each posting”]. In addition, in case that the perpetrator used special
16    tools for anonymization such as Tor (The Onion Router), the access log at the time of posting
17    would not reveal sufficient information for identifying. Id. From Google’s perspective, it is
18    neither unduly intrusive nor burdensome to disclosure all access logs, in lieu of the log at the
19    time of posting. Providers such as Google routinely delete old access logs and keep only
20    fresh access logs for the most recent several months. In fact, it is more burdensome for
21    Google to have to search for the particular access log containing all the information
22    necessary to identify the perpetrator.
23              Furthermore, access logs themselves contain no substantial private information of the
24    Subject Google Accounts. Access logs only disclose time stamps (showing when the Subject
25    Google Accounts holders accessed) and IP addresses. Any other substantial private
26    information (e.g. information about what websites the holders may have accessed, what
27    action they took, etc.) is not disclosed.
28

                                                                                                       -Page 7 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
           Case 5:21-mc-80114-SVK Document 2 Filed 05/07/21 Page 8 of 8



 1                In addition, the Subject Reviews do not contain any medical information. Funakoshi
 2       Decl. ¶10.     Moreover, Applicant is professional medical provider and will not use the
 3       information obtained except for purpose of civil litigation. Id. Otherwise, Applicant and its
 4       members will be sanctioned by licensing authorities under Japanese dental practitioners law.
 5       Id.    There is no risk of disclosure of medical privacy. Id. Thus, the disclosure of the
 6       information is not unduly burdensome.
 7              Moreover, Google Accounts holders’ privacy is protected by Google’s policy set forth
 8   in its Privacy & Terms which provides in relevant part that2, :
 9             “Government agencies from around the world ask Google to disclose user information.
               We carefully review each request to make sure it satisfies applicable laws. If a request
10
               asks for too much information, we try to narrow it, and in some cases we object to
11             producing any information at all. We share the number and types of requests we
               receive in our Transparency Report“ (emphasis added)
12
                  Therefore, Applicant’s request is narrowly tailored to highly relevant information and
13
         not unduly intrusive or burdensome.
14
     III.        CONCLUSION
15
                 For the reasons stated above, Applicant respectfully requests that this Court grant this
16
     application and permit that it issues the subpoena to Google attached to the proposed order
17
     submitted with this application.
18
19
     Dated: May 7, 2021                                     Respectfully submitted,
20
                                                            MARSHALL SUZUKI LAW GROUP, LLP
21
22
                                                            By:
23
                                                            Junji Suzuki
24                                                          Attorney for Applicant,
                                                            Medical Incorporated Association Smile Create
25
26   2   Google, https://policies.google.com/terms/information-requests (last visited 03-02-2021)

27
28

                                                                                                       -Page 8 of 8-
     In re Ex Parte Application of Medical Incorporated Association Smile Create
     Ex Parte Application for Order pursuant to 28 U.S.C. § 1782 Permitting Discovery for Use in Foreign Proceeding
     and Memorandum in Support
